Citation Nr: 1400327	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a nose fracture to include sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim of entitlement to service connection for residuals of a nasal facture, to include sleep apnea.  

There is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they do not contain any additional evidence relevant to the issues on appeal.

The Veteran requested a hearing before a Veterans Law Judge in his June 2010 substantive appeal (VA Form 9).  Prior to his hearing date, however, in an April 2013 communication, he canceled his Board hearing request.  The Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  No additional action in this regard is necessary.

The matters of service connection for residuals of a nose fracture, to include sleep apnea is addressed in the REMAND portion of the decision, below; this matter is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The RO will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, further evidentiary development is necessary.  

The Veteran seeks service connection for residuals of a nose fracture, to include sleep apnea.  He contends that while stationed in France in 1963 or 1964, a civilian assaulted him in service, fracturing his nose and that, in turn, his nasal fracture residuals either caused or permanently aggravated his currently diagnosed sleep apnea.  In January 2010, the Veteran submitted a copy of his Installation Clearance Record, showing that he was stationed at Poitiers, France.  

At the outset the Board notes that a current diagnosis of sleep apnea is of record.  Sinusitis has also been noted post service.

Although the service treatment records do not reference a nose fracture or any complaints or treatment in this regard, the reports do show that the Veteran checked that he had had problems with sinusitis and hay fever allergies.  On the May 1961 Report of Medical History, mild sinusitis was noted, as well as hay fever, mild seasonal.  On the May 1964 Report of Medical History, the Veteran indicated that he had frequent trouble sleeping.  The examiner noted the Veteran had nose and sinus trouble, in wet weather, all his life, and rhinorrhea and post nasal drip.  The examiner noted the Veteran had been told this was hay fever.

Additionally, the Veteran asserts that he was assaulted by a civilian while in service, the military police were called, and that he received treatment thereafter.  The Veteran also asserts that the civilian employee may have been terminated from employment as a result of the assault.  

The Veteran's VA and private treatment records dated from September 2007 to November 2008 are of record.  Also of record is an October 2008 opinion from Dr. E. Stevens.  In this statement, Dr. Stevens states that the Veteran has severe sleep apnea with an index above 30 and that the situation is complicated by chronic nasal congestion and a small pharynx.  In addition, the physician noted, the Veteran has a history of a broken nose in the past and that certainly is a mechanical problem that can aggravate and contribute to sleep apnea.  The physician opined that the Veteran's broken nose may be affecting, contributing to and worsening his sleep apnea.

Given the Veteran's assertions, the service treatment records noting hay fever, sinus, and sleeping problems, as well as the medical opinion of record suggesting a nexus between the Veteran's claimed in-service assault which resulted in a nose fracture and the Veteran's current sleep apnea, a VA examination is needed to identify the Veteran's current disabilities and to ascertain whether they had their onset in service, were aggravated by service, or are in any way related to service or any event of service.  38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's service personnel records should be obtained, as they may contain evidence pertinent to the Veteran's appellate assertions.

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he is free to submit any lay statements or other supporting information and/or evidence to support of his appellate assertions, to include buddy statements from anyone who witnessed or remembers the alleged assault.

2. Obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC) or any other appropriate service department.  

3. After receiving any necessary authorization(s), obtain and associate with the claims file any outstanding private treatment records from the Big Thompson Medical Group, Inc., and Northern Colorado Pulmonary Consultants (Dr. Stevens) or any other identified medical provider that are pertinent to the issue on appeal.  All efforts made should be documented within the claims file and if such efforts are unsuccessful, the Veteran should be apprised of such and afforded the appropriate amount of time to submit such reports.

4. Obtain and associate with the claims file any outstanding VA treatment records, to include any additional reports since 2008 from the VAMC in Fort Collins.  

5. After completion of the above, schedule the Veteran for a VA examination.  The claims file must be made available to and reviewed by the examiner prior to examining the Veteran.  The examiner should address the following:

a) Ascertain whether the Veteran has ever had a fractured nose and if so, identify any residuals therefrom.

b) If the examiner finds the Veteran sustained a fractured nose and currently has residuals therefrom, the examiner should opine whether it is at least as likely as not that the Veteran's residuals of a fractured nose is related to service.  The examiner must consider the Veteran's lay statements and Dr. Steven's October 2008 statement.

c) For the Veteran's sleep apnea, the examiner should opine whether his sleep apnea is at least as likely as not related to service or any event of service, to include the Veteran's preexisting nose and sinus trouble or with his in-service difficulty with sleeping?  

d) With regard to the Veteran's preexisting nose and sinus problems, the examiner should also opine whether the disorders were permanently aggravated by service beyond their natural progression.  If so, the examiner should opine whether the Veteran's currently diagnosed sleep apnea was caused by or aggravated by such aggravation, i.e., the permanent increase in severity of the Veteran's pre-existing nose and sinus problems.  

In rendering his opinions, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, which would permit an opinion. 

The examiner must provide a rationale for all conclusions reached.  

6.  After completion of the above, readjudicate the Veteran's claim of entitlement to service connection for residuals of a nasal fracture, to include sleep apnea.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


